273 So. 2d 840 (1973)
Mrs. Yvonne Pfister FREY, Individually, et al.
v.
TRAVELERS INSURANCE COMPANY et al.
No. 53212.
Supreme Court of Louisiana.
March 8, 1973.
Application denied. On the facts found by the Court of Appeal, there is no error of law in the opinion.
TATE, J., is of the opinion that this writ should be granted to determine whether, as a matter of law, the manufacturer is liable for failure to warn of foreseeable dangers creating undue risk to human life. See Restatement of Torts 2d., Section 388.